Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 3, 5-7, 9-10, and 12-13, 33, 44, 45, 54, and 57 are pending in the application. Claims 3, 5-7, 9-10, and 12-13, 33, 44, 45, and 54 are under examination.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated. They constitute the complete set being presently applied to the instant Application. Response to Applicant’s arguments follow. This action is FINAL.

The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.

Claim Objections
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
Written Description
Examiner’s note: This section has been re-written to address the claims as currently amended, but the rejection was set forth in the previous office action.
Claims 3, 5-6, 9-10, 12-13, 33, 44-45, and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claims are directed to methods involving treating a lymphatic anomaly. The claims recite detecting a small nucleotide variant (SNV) in one or more of EPHB3, PIK3R4, PIK3R6, mTOR, and ARAF, which must functionally be indicative of a lymphatic anomaly.
Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

While the skilled artisan may be capable of detecting any SNV in EPHB3, PIK3R4, PIK3R6, mTOR and/or ARAF, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.

The specification teaches that the SNV (Table 3):
° c.233441G>C in EPHB4 diagnosis was GLA and venous stasis,
° c.3481A>G:p.S1161G in PIK3R4 diagnosis was GLA,
° c.1393-70T in PIK3R6 in PIK3R6 diagnosis was GLA,
° c.6818A>G:p.P2273L in mTOR diagnosis was primarily abdominal lymphatic
anomaly,
° c.640T>C:p.S214P in ARAF was lymphangiectasia.
The nature of alleles is that they are variant structures, and in the present state of the art, the structure of one allele does not provide guidance to the existence or structure of other alleles.
In other words, the existence and structure of other alleles are not predictable from the species of alleles described. The description given is not adequate to allow one of skill in the art to distinguish members used in the methods of the claimed subgenus from non members that are not within the scope of the claimed methods.

Since the specification does not disclose a representative number of SNVs for EPHB4, PIK3R4, PIK3R6, mTOR, and/or ARAF, one of skill would conclude that Applicants were not in possession of the claimed genus of methods which utilize SNVs in EPHB4, PIK3R4, PIK3R6, mTOR, and/or ARAF to diagnose/treat a lymphatic anomaly. One of skill in the art would also conclude that applicant was not in possession of the claimed genera because a description of only one member (a SNV) of each gene (representing a genus) is not representative of the species in the genus and is insufficient to support the claims. Thus considering the breadth of the SNVs required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.


Response to Arguments
Applicant's arguments filed 8/02/2021 have been fully considered but they are not persuasive. 

Claim Objections
	The claim objects of claims 10, 33, 44, and 54 are withdrawn, as the applicant has amended the claims.

35 U.S.C 112(a)
Applicant's arguments have been fully considered but they are not persuasive. The applicant asserts that the applicant’s as-filed specification provides sufficient written description of the SNVs in the claimed genes. The applicant also asserts that written description does not require any particular form of disclosure and that the inquiry is primarily factual and depends on the nature of the invention (page 9-10). The remarks are not persuasive because the nature of alleles is that they are variant structures, and in the present state of the art, the structure of one allele does not provide guidance to the existence or structure of other alleles.
In other words, the existence and structure of other alleles are not predictable from the species of alleles described. The description given is not adequate to allow one of skill in the art to distinguish members used in the methods of the claimed subgenus from non members that are not within the scope of the claimed methods.
Therefore, the rejection of claims 3, 5-6, 9, 10, 12, 13, 33, 44, and 54 under 35 U.S.C. 112(a) is maintained. 

35 U.S.C 112(b)
The rejection of claims 1, 3, 5-7, 9, 10, 12, 13, 15, 16, 33, 44, 45, and 54 under 35 USC 112(b) is withdrawn in view of applicant’s amendments to the claims or cancellation of claims, respectively.

35 U.S.C 112(d)
The rejection of claim 45 under 35 U.S.C. 112(d) is withdrawn, as the applicant has amended the claim to no longer recite “DNA and, or RNA”.

35 U.S.C. 101
	The rejection of claims 1, 9, 13, 44, and 45 under 35 U.S.C. 101 is withdrawn, as the applicant has cancelled claim 1 and amended claims 9, 13, 44, and 45 to depend from claim 3.

35 U.S.C. 103
Applicant’s arguments regarding the definition in the specification of a lymphatic anomaly as “characterized by abnormal formation of lymphatic vessels and tissue overgrowth” which is not seen in the patients of Edelweiss is found persuasive (Remarks, pages 13-14). Therefore, the obviousness rejection of claims 3, 5-7, 9-10, and 12-13, 33, 44, 45, and 54 is withdrawn.

Conclusions
Claims 3, 5-6, 9-10, and 12-13, 33, 44, 45, and 54 are rejected.
Claim 57 is withdrawn.
Claim 7 is objected to.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634